DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed August 27, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Copies of “IEEE Standard for Low-Rate Wireless Networks, IEEE 802.15.4-2015 (December 5, 2015)” and “ROTENBERG ET AL., "An Efficient Rectifier for an RDA Wireless Power Transmission System Operating at 2.4 GHz," 32nd URSI GASS, Montreal (August 19-26, 2017)” have not been received and therefore have not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-12, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 11,025,102. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application 17/335,411
US 11,025,102
Claim 1:
A method performed by a wireless power receiver client (WPRC) comprising: transmitting a first wireless beacon, wherein the first wireless beacon includes a first in-phase component and a first quadrature-phase component; and receiving wireless power from a wireless power transmission system (WPTS), wherein the wireless power is directionally focused at a location of the WPRC; wherein the received wireless power is received as part of a sum transmission from the WPTS, wherein the sum transmission includes a sum in-phase component and a sum quadrature-phase component, wherein the sum in-phase component is based on a sum of a scaled-down version in-phase component of a complex conjugate of a second wireless beacon that is transmitted by a second WPRC and an in-phase component of a complex conjugate of the first wireless beacon, and wherein the sum quadrature-phase component is based on a sum of a scaled-down version of a quadrature-phase component of the complex conjugate of the second wireless beacon and a quadrature-phase component of the complex conjugate of the first wireless beacon.

Claim 15:
A wireless power receiver client (WPRC) comprising: a wireless transmitter configured to transmit a first wireless beacon, wherein the first wireless beacon includes a first in-phase component and a first quadrature-phase component; and a wireless receiver configured to receive wireless power from a wireless power transmission system (WPTS), wherein the wireless power is directionally focused at a location of the WPRC; wherein the received wireless power is received as part of a sum transmission from the WPTS, wherein the sum transmission includes a sum in-phase component and a sum quadrature-phase component, wherein the sum in-phase component is based on a sum of a scaled-down version in-phase component of a complex conjugate of a second wireless beacon that is transmitted by a second WPRC and an in-phase component of a complex conjugate of the first wireless beacon, and wherein the sum quadrature-phase component is based on a sum of a scaled-down version of a quadrature-phase component of the complex conjugate of the second wireless beacon and a quadrature-phase component of the complex conjugate of the first wireless beacon.
Claim 2:
The method of claim 1, wherein the wireless power directionally focused at the location of the WPRC is received simultaneously to wireless data directionally focused at a location of the second WPRC being received by the second WPRC.
Claim 16:
The WPRC of claim 15, wherein the wireless power directionally focused at the location of the WPRC is received simultaneously to wireless data directionally focused at a location of the second WPRC being received by the second WPRC.
Claim 3:
The method of claim 2, wherein the wireless data is part of the sum transmission based at least in part on the scaled-down version of the in-phase component of the complex conjugate of the second wireless beacon and the scaled- down version of the quadrature-phase component of the complex conjugate of the second wireless beacon.
Claim 17:
The WPRC of claim 16, wherein the wireless data is part of the sum transmission based at least in part on the scaled-down version of the in-phase component of the complex conjugate of the second wireless beacon and the scaled-down version of the quadrature-phase component of the complex conjugate of the second wireless beacon.
Claim 4:
The method of claim 3, wherein a power level of the wireless data directionally focused at the location of the second WPRC is relatively lower than a power level of the wireless power directionally focused at the location of the WPRC.
Claim 18:
The WPRC of claim 17, wherein a power level of the wireless data directionally focused at the location of the second WPRC is relatively lower than a power level of the wireless power directionally focused at the location of the WPRC.
Claim 5:
The method of claim 1, wherein the scaled-down version of the in- phase component of the complex conjugate of the second wireless beacon and the scaled-down version of the quadrature-phase component of the complex conjugate of the second wireless beacon are scaled-down by a selected amount.
Claim 19:
The WPRC of claim 15, wherein the scaled-down version of the in-phase component of the complex conjugate of the second wireless beacon and the scaled-down version of the quadrature-phase component of the complex conjugate of the second wireless beacon are scaled-down by a selected amount.
Claim 6:
The WPRC of claim 1, wherein the sum transmission further includes other wireless data that is directionally focused at a location of a third WPRC.
Claim 20:
The WPRC of claim 15, wherein the sum transmission further includes other wireless data that is directionally focused at a location of a third WPRC.
Claim 8:
A wireless power receiver client (WPRC) comprising: a wireless transmitter configured to transmit a first wireless beacon, wherein the first wireless beacon includes a first in-phase component and a first quadrature- phase component; and a wireless receiver configured to receive wireless power from a wireless power transmission system (WPTS), wherein the wireless power is directionally focused at a location of the WPRC; wherein the received wireless power is received as part of a sum transmission from the WPTS, wherein the sum transmission includes a sum in-phase component and a sum quadrature-phase component, wherein the sum in-phase component is based on a sum of an in-phase component of a complex conjugate of a second wireless beacon that is transmitted by a second WPRC and an in-phase component of a complex conjugate of the first wireless beacon, and wherein the sum quadrature-phase component is based on a sum of a quadrature-phase component of the complex conjugate of the second wireless beacon and a quadrature-phase component of the complex conjugate of the first wireless beacon.

Claim 15:
A wireless power receiver client (WPRC) comprising: a wireless transmitter configured to transmit a first wireless beacon, wherein the first wireless beacon includes a first in-phase component and a first quadrature-phase component; and a wireless receiver configured to receive wireless power from a wireless power transmission system (WPTS), wherein the wireless power is directionally focused at a location of the WPRC; wherein the received wireless power is received as part of a sum transmission from the WPTS, wherein the sum transmission includes a sum in-phase component and a sum quadrature-phase component, wherein the sum in-phase component is based on a sum of a scaled-down version in-phase component of a complex conjugate of a second wireless beacon that is transmitted by a second WPRC and an in-phase component of a complex conjugate of the first wireless beacon, and wherein the sum quadrature-phase component is based on a sum of a scaled-down version of a quadrature-phase component of the complex conjugate of the second wireless beacon and a quadrature-phase component of the complex conjugate of the first wireless beacon.
Claim 9:
The WPRC of claim 8, wherein the wireless power directionally focused at the location of the WPRC is received simultaneously to other wireless power directionally focused at a location of the second WPRC being received by the second WPRC.
Claim 16:
The WPRC of claim 15, wherein the wireless power directionally focused at the location of the WPRC is received simultaneously to wireless data directionally focused at a location of the second WPRC being received by the second WPRC.
Claim 10:
The WPRC of claim 9, wherein the other wireless power is part of the sum transmission based at least in part on the in-phase component of the complex conjugate of the second wireless beacon and the quadrature-phase component of the complex conjugate of the second wireless beacon.
Claim 17:
The WPRC of claim 16, wherein the wireless data is part of the sum transmission based at least in part on the scaled-down version of the in-phase component of the complex conjugate of the second wireless beacon and the scaled-down version of the quadrature-phase component of the complex conjugate of the second wireless beacon.
Claim 11:
The WPRC of claim 10, wherein a power level of the other wireless power directionally focused at the location of the second WPRC is different than a power level of the wireless power directionally focused at the location of the WPRC.
Claim 18:
The WPRC of claim 17, wherein a power level of the wireless data directionally focused at the location of the second WPRC is relatively lower than a power level of the wireless power directionally focused at the location of the WPRC.
Claim 12:
The WPRC of claim 8, wherein the sum transmission further includes wireless data that is directionally focused at a location of a third WPRC.
Claim 20:
The WPRC of claim 15, wherein the sum transmission further includes other wireless data that is directionally focused at a location of a third WPRC.
Claim 14:
A method performed by a wireless power receiver client (WPRC), the method comprising: transmitting a first wireless beacon, wherein the first wireless beacon includes a first in-phase component and a first quadrature-phase component; and receiving wireless power from a wireless power transmission system (WPTS), wherein the wireless power is directionally focused at a location of the WPRC; wherein the received wireless power is received as part of a sum transmission from the WPTS, wherein the sum transmission includes a sum in-phase component and a sum quadrature-phase component, wherein the sum in-phase component is based on a sum of an in-phase component of a complex conjugate of a second wireless beacon that is transmitted by a second WPRC and an in-phase component of a complex conjugate of the first wireless beacon, and wherein the sum quadrature-phase component is based on a sum of a quadrature-phase component of the complex conjugate of the second wireless beacon and a quadrature-phase component of the complex conjugate of the first wireless beacon.
Claim 15:
A wireless power receiver client (WPRC) comprising: a wireless transmitter configured to transmit a first wireless beacon, wherein the first wireless beacon includes a first in-phase component and a first quadrature-phase component; and a wireless receiver configured to receive wireless power from a wireless power transmission system (WPTS), wherein the wireless power is directionally focused at a location of the WPRC; wherein the received wireless power is received as part of a sum transmission from the WPTS, wherein the sum transmission includes a sum in-phase component and a sum quadrature-phase component, wherein the sum in-phase component is based on a sum of a scaled-down version in-phase component of a complex conjugate of a second wireless beacon that is transmitted by a second WPRC and an in-phase component of a complex conjugate of the first wireless beacon, and wherein the sum quadrature-phase component is based on a sum of a scaled-down version of a quadrature-phase component of the complex conjugate of the second wireless beacon and a quadrature-phase component of the complex conjugate of the first wireless beacon.
Claim 15:
The WPRC of claim 14, wherein the wireless power directionally focused at the location of the WPRC is received simultaneously to other wireless power directionally focused at a location of the second WPRC being received by the second WPRC.
Claim 16:
The WPRC of claim 15, wherein the wireless power directionally focused at the location of the WPRC is received simultaneously to wireless data directionally focused at a location of the second WPRC being received by the second WPRC.
Claim 16:
The WPRC of claim 15, wherein the other wireless power is part of the sum transmission based at least in part on the in-phase component of the complex conjugate of the second wireless beacon and the quadrature-phase component of the complex conjugate of the second wireless beacon.
Claim 17:
The WPRC of claim 16, wherein the wireless data is part of the sum transmission based at least in part on the scaled-down version of the in-phase component of the complex conjugate of the second wireless beacon and the scaled-down version of the quadrature-phase component of the complex conjugate of the second wireless beacon.
Claim 17:
The WPRC of claim 16, wherein a power level of the other wireless power directionally focused at the location of the second WPRC is different than a power level of the wireless power directionally focused at the location of the WPRC.
Claim 18:
The WPRC of claim 17, wherein a power level of the wireless data directionally focused at the location of the second WPRC is relatively lower than a power level of the wireless power directionally focused at the location of the WPRC.
Claim 18:
The WPRC of claim 14, wherein the sum transmission further includes wireless data that is directionally focused at a location of a third WPRC.
Claim 20:
The WPRC of claim 14, wherein the sum transmission further includes wireless data that is directionally focused at a location of a third WPRC.


Allowable Subject Matter
Claims 7, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896